DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains legal phraseology.  Correction is required.  See MPEP § 608.01(b).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Accordingly, the following limitations are interpreted under 35 U.S.C. §112(f):
“an acquisition means configured to acquire a X-ray image of a subject,” in claim 1 and all dependents thereof, appears to correspond to x-ray imaging apparatus 1
“an association means configured to associate the X-ray image capable of identifying a collection position when a specimen sample is collected,” in claim 1 and all dependents thereof, appears to correspond to one of the “data processing unit” and the “control unit” which are each disclosed as being computers 
“an acquisition means configured to acquire a X-ray image of a subject,” in claim 20 and all dependents thereof, appears to correspond to x-ray imaging apparatus 1
“an image synthesizing means configured to synthesize a plurality of X-ray images to generate a synthesized image,” in claim 20 and all dependents thereof, does not appear to have a clear link to any particular disclosed structure. However, in paragraph [0232] “the image synthesizing means 70 may be configured by an image generation apparatus 51 capable of generating a 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, and all dependents thereof, recites the limitation “the x-ray images acquired by the acquisition means.” However, the claim sets forth that the acquisition means is configured to acquire only “a x-ray image” (singular) and “the x-ray image” (also singular). Therefore, this limitation lacks proper antecedent basis in the claims because the quantity of (plural) x-ray images is inconsistent with the single x-ray image previously set forth. 
Claims 3-5, 7, 12-14, and all dependents thereof, recite the limitation “the x-ray image” and it is unclear if this refers to “a x-ray image”/”the x-ray image” or “the x-ray images” set forth in claim 1. Therefore, these limitations lack proper antecedent basis in the claims.
Claim 15 recites the limitation “the diagnostic image.” This limitation lacks proper antecedent basis in the claims.
Claim 20, and all dependent claims thereof, recites the limitation “an acquisition means configured to acquire an X-ray image capable of identifying a collection position of a specimen sample for each of a plurality of different collection positions.” The meaning of “a collection position...for each of a plurality of different collection positions” is unclear. Is “a collection 
Claim 20, and all dependent claims thereof, recites the limitation “an image synthesizing means configured to synthesize a plurality of X-ray images to generate a synthesized image.” It is unclear if “a plurality of x-ray images” is the same as or distinct from “an x-ray image” as set forth previously in the claim. It is unclear how many x-ray images there must be, and it is further unclear whether the plurality of x-ray images are related to an x-ray image capable of identifying a collection position. For the purposes of further examination this limitation will be interpreted to mean that a plurality of x-ray images includes the previously recited x-ray image capable of identifying a collection position of a specimen sample.
Claim 21 recites the limitation “the collection position in each of the X-ray images to generate a single synthesized image.” First, it is unclear to which of “a collection position of a specimen sample” and “a plurality of different collection positions” the limitation “the collection position” refers. Therefore, this limitation lacks proper antecedent basis in the claims. Second, only one x-ray image is set forth as being “capable of identifying a collection position” in claim 20. The remaining “a plurality of x-ray images” are not associated with any collection positions. It is therefore unclear how there might be “the collection position in each of the x-ray images.” Finally, it is unclear if multiple x-ray images are all associated with only a single collection position (e.g. one collection position corresponds to multiple x-ray images) or if each x-ray image is meant to correspond to a different collection position. For the purposes of further examination, this limitation will be interpreted to mean that the plurality of x-ray images (of claim 
Claim 22 recites the limitation “an image of a region including the collection position in another X-ray image with any of the X-ray images and superimposes them to generate the synthesized image.” First, it is unclear to which of “a collection position of a specimen sample” and “a plurality of different collection positions” the limitation “the collection position” refers. Therefore, this limitation lacks proper antecedent basis in the claims. Second, it is unclear if “an image of a region including the collection position” refers to either of “an x-ray image capable of identifying a collection position” or “a plurality of x-ray images” as set forth in claim 20, or if “an image” refers to a separate image (that may or may not be an x-ray image). Third, it is unclear if “another x-ray image” and “any of the x-ray images” refer to either of “an x-ray image capable of identifying a collection position” or “a plurality of x-ray images” as set forth in claim 20 or if there are yet more x-ray images. For the purposes of further examination, this limitation will be interpreted to mean that the plurality of x-ray images set forth in claim 20 are aligned and superimposed to generate the synthesized image. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moriya (US PG Pub. No. US 2010/0303330 A1, Dec. 2, 2010) (hereinafter “Moriya”).
Regarding claim 1: Moriya discloses a X-ray imaging system comprising: an acquisition means configured to acquire a X-ray image of a subject (photographing apparatus 40, [0049], [0051], [0053], [0054], claim 2); and an association means configured to associate the X-ray image capable of identifying a collection position when a specimen sample is collected from the subject among the X-ray images acquired by the acquisition means with information which identifies the specimen sample collected from the subject ([0060]-[0062], [0096]-[0100], claim 2, claim 8).
Regarding claim 3: Moriya discloses the X-ray imaging system as recited in claim 1, wherein the X-ray image includes at least one of a two-dimensional image and a three-dimensional image ([0058]).
Regarding claim 4: Moriya discloses the X-ray imaging system as recited in claim 1, wherein the X-ray image includes at least one of a still image and a moving image ([0058] – it is noted that images in general can only be either still or moving).
Regarding claim 5: Moriya discloses the X-ray imaging system as recited in claim 1, wherein the X-ray image capable of identifying the collection position includes an image capable of identifying the collection position by a specimen collection device arranged at the collection position of the specimen sample or near the collection position ([0097]-[0100]).
Regarding claim 6: Moriya discloses the X-ray imaging system as recited in claim 5, wherein the specimen collection device includes a collection tool configured to be introduced in the subject to collect the specimen sample in the subject ([0098]).
Regarding claim 7: Moriya discloses the X-ray imaging system as recited in claim 1, wherein the X-ray image capable of identifying the collection position includes an image capable of identifying the collection position by at least one of a marker introduced in the subject and an 
Regarding claim 8: Moriya discloses the X-ray imaging system as recited in claim 1, wherein the information which identifies the specimen sample collected from the subject includes identification information assigned for each specimen sample at the time of collection ([0063], [0064], [0067]).
Regarding claim 9: Moriya discloses the X-ray imaging system as recited in claim 1, wherein the information which identifies the specimen sample collected from the subject includes identification information to be attached to a specimen container for accommodating a collected specimen sample ([0063], [0067]; it is noted that since the specimen container is not a positively recited element of the claimed system, the information which is “to be attached” to a specimen container is considered to be the intended use of the information/system and the information of Moriya is capable of being attached to a specimen container).
Regarding claim 10: Moriya discloses the X-ray imaging system as recited in claim 1, wherein the information which identifies the specimen sample collected from the subject includes identification information received from at least one of a specimen analyzing device for analyzing the specimen sample and a server recording an analysis result of the specimen sample (pathology DB 46, [0049], [0061]).
Regarding claim 11: Moriya discloses the X-ray imaging system as recited in claim 1, wherein the association means further associates information which identifies the subject with each of a plurality of X-ray images associated with the information which identifies the specimen sample collected from the subject ([0056], [0063]).
Regarding claim 12: Moriya discloses the X-ray imaging system as recited in claim 1, wherein the association means further associates the information which identifies the collection position of the specimen sample in the X-ray image with the X-ray image when the specimen sample is collected ([0067], [0099]).

Regarding claim 14: Moriya discloses the X-ray imaging system as recited in claim 12, wherein the information which identifies the collection position includes a position coordinate of the collection position in the X-ray image ([0063], [0072]).
Regarding claim 15: Moriya discloses the X-ray imaging system as recited in claim 12, wherein the information which identifies the collection position includes a relative position of the collection position with respect to a feature point reflected in the diagnostic image ([0097]-[0100]).
Regarding claim 16: Moriya discloses the X-ray imaging system as recited in claim 12, wherein the information which identifies the collection position includes an anatomical name of a part to which the collection position of the specimen sample belongs ([0098], claim 8)
Regarding claim 17: Moriya discloses the X-ray imaging system as recited in claim 1, wherein the association means further associates an analysis result of the specimen sample with the information which identifies the specimen sample collected from the subject ([0061], [0063], [0067]).
Regarding claim 18: Moriya discloses the X-ray imaging system as recited in claim 17, wherein the analysis result of the specimen sample includes a pathological diagnosis result for the specimen sample ([0061], [0063], [0067]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moriya (US PG Pub. No. US 2010/0303330 A1, Dec. 2, 2010) (hereinafter “Moriya”) in view of Banerjee et al. (US PG Pub. No. US 2015/0097868 A1, Apr. 9, 2015) (hereinafter “Banerjee”).
Regarding claim 19: Moriya teaches obtaining samples including cells, protein, and microorganisms to be examined ([0095]) and where an analysis result is obtained as a result of the pathological examination of a tissue, cells, and the like ([0049]), but are silent on  wherein 
Banerjee, in the same field of endeavor, teaches a system where biopsy sample locations and analysis results are registered to medical images (figure 1) and wherein the analysis result of the specimen sample includes a component analysis result for the specimen sample ([0035], [0036], figure 1). Banerjee further teaches that molecular analysis, including proteomics, provides vast quantities of data and may help identify a particular type of cancer or other disease state ([0004]).
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to perform the component analysis (e.g. proteomics) as taught by Banerjee on the samples of Moriya including cells, protein, and microorganisms in order to provide additional diagnostic data and potentially identify a particular type of cancer or other disease in the patient. 
Claims 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moriya (US PG Pub. No. US 2010/0303330 A1, Dec. 2, 2010) (hereinafter “Moriya”) in view of Chan et al. (US PG Pub. No. US 2015/0324522 A1, Nov. 12, 2015) (hereinafter “Chan”).
Regarding claim 20: Moriya teaches a X-ray imaging system comprising: an acquisition means configured to acquire an X-ray image capable of identifying a collection position of a specimen sample for each of a plurality of different collection positions (photographing apparatus 40, [0049], [0051], [0053], [0054], claim 2); and an image synthesizing means configured to synthesize a plurality of X-ray images to generate a synthesized image ([0058] – “slice tomograms are stacked”).
While “an X-ray image capable of identifying a collection position of a specimen sample for each of a plurality of different collection positions” is considered to be the intended use of the x-ray imaging system (“capable of” is language indicative of intended use and there does not appear to be any structural tie to the system regarding the images being “capable of” identifying collection positions), and the x-ray imaging system of Moriya is capable of at least acquiring 
While the system of Moriya is considered capable of acquiring multiple images which are capable of identifying a collection position of a specimen sample for each of a plurality of different collection positions, Moriya is silent on a plurality of different collection positions. 
Chan, in the same field of endeavor, teaches generating a 3D image which includes visual indicators of multiple biopsies taken at different locations around the 3D image ([0080]).
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to modify the system of Moriya such that the 3D stacked slice (“synthesized”) image of Moriya includes multiple biopsy locations taken at different locations so that pathological data and results can be acquired and registered to multiple locations in the case that the patient has multiple areas in need of examination. 
	Regarding claim 21: Moriya and Chan teach the X-ray imaging system as recited in claim 20, wherein the image synthesizing means collects images of regions including the collection position in each of the X-ray images to generate a single synthesized image (Moriya - [0058]; Chan – [0080]).
	Regarding claim 22: Moriya and Chan teach the X-ray imaging system as recited in claim 20, wherein the image synthesizing means aligns an image of a region including the collection position in another X-ray image with any of the X-ray images and superimposes them to generate the synthesized image (Moriya – [0058] – while Moriya doesn’t explicitly describe a step of aligning the images, this is considered to be implicitly disclosed by Moriya’s description of “a CT image and for example, is a series of slice tomograms (three-dimensional volume image) laminated for each slice position in the body axis direction, it is possible that the slice 
	Regarding claim 23: Moriya and Chan teach the X-ray imaging system as recited in claim 20, wherein the image synthesizing means generates the synthesized image to be displayed visually distinguishably by making display colors of the plurality of collection positions different from each other (Chan - [0054]-[0056], Table 1).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Evans et al. (US PG Pub. No. US 2016/0085913 A1, Mar. 24, 2016) – teaches  a system for documenting and managing biopsy samples including associating pathology information with an image of the biopsy site and attaching an identifier associated with information including patient ID and information about the sample
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN A PEHLKE whose telephone number is (571)270-3484.  The examiner can normally be reached on 10:00am - 6:00pm (Central Time), Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793